Citation Nr: 1309097	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  06-00 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a bilateral leg disability other than a knee disability.

4.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1953 to June 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which, in pertinent part, denied the Veteran's claims for service connection for a chronic lumbosacral strain, a bilateral shoulder condition, a bilateral leg condition and a left knee condition.  A July 2005 rating decision continued these denials.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the claims on appeal.

The Veteran testified before the undersigned Veterans Law Judge at an October 2006 RO (Travel Board) hearing as to the claims for service connection for a bilateral shoulder disability and a lumbar spine disability.  A hearing transcript has been associated with the claims file.

The Board remanded the instant claims in August 2007 and May 2010.

In October 2011, the Veteran withdrew his request for a hearing as to the claims of service connection for a bilateral leg disability and a left knee disability.

The Board again remanded the instant claims in December 2011.

A September 2012 rating decision granted the Veteran's claims for service connection for a bilateral foot disability, migraines and a right knee strain; an initial rating was assigned for each disability.  A notice of disagreement objecting to the assigned initial ratings has not been received and these claims are no longer before the Board for its consideration.

In December 2012, the Veteran withdrew his December 2011 request for a hearing as to the claims of service connection for a bilateral leg disability and a left knee disability.

The Board notes that the Veteran submitted argument in support of his appeal in December 2012.  A waiver of RO consideration is not necessary as this submission consisted of argument rather than additional evidence.  See 38 C.F.R. § 20.1304 (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a bilateral shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's current lumbar spine disability was the result of a disease or injury incurred in active duty service.

2.  The preponderance of the evidence is against a finding that the Veteran's current left knee disability was the result of a disease or injury incurred in active duty service.

3.  The Veteran does not have a current bilateral leg disability other than a knee disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

3.  The criteria for service connection for a bilateral leg disability other than a knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Prior to initial adjudication of the Veteran's claims, a letter dated in August 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b)(1); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claims for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claim.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

In a case such as this where it the Veteran's service treatment records are missing or destroyed, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  However, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support a veteran's claim.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to a veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

The Board also concludes VA's duty to assist has been satisfied.  The evidence of record includes the VA treatment records, various private treatment records and the VA examination reports.  An October 2004 Personnel Information Exchange System (PIES) response indicates that the Veteran's service records were fire-related; the Veteran wrote in a November 2004 statement that he did not have service treatment records in his possession.  A March 2005 RO Memorandum made a formal finding on the unavailability of the Veteran's service records while January 2010 RO Memorandums made such a finding with regard to his Social Security Administration (SSA) records, records from a private physician and records from the Veteran's former employer.  A February 2009 response from the Oklahoma City VA Medical Center (VAMC) indicated that they had no records for the Veteran prior to 1977.  In addition, a March 2010 response from the Veteran's former employer indicated that the Veteran had been employed from December 1978 to January 1988 and that there were no records of any Worker's Compensation claim from that time period. 

The Veteran has generally alleged receiving some private treatment for his claimed disabilities after service and the July 1981 VA treatment notes suggests that he may have received such private treatment.  However, the Veteran has not identified any additional providers nor has he completed any additional authorization forms which would allow VA to obtain such records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted. See 38 C.F.R. § 3.159(c)(1).

The record indicates that the Veteran participated in VA examinations; the results of which have been included in the claims file for review.  These examinations involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.  Further, "where the law and not the evidence is dispositive, the claim should be denied or the appeal to the BVA terminated because of the absence of legal merit or the lack of entitlement under the law."  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 

Additionally, the Board finds there has been substantial compliance with its August 2007, May 2010 and December 2011 remand directives. 

The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) attempted to obtain the Veteran's SSA records and service personnel records and scheduled him for a medical examination, which the Veteran attended.  A supplemental statement of the case was issued in November 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). Therefore, in light of the foregoing, the Board will proceed to review and decide the claims. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected. 

II. Relevant Statutes and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  In a recent decision, the United States Court of Appeals for the Federal Circuit (the Federal Circuit) determined that such an alternative method can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, No. 2011-7184, ____ F.3d ____ (Fed. Cir. decided Feb. 21, 2013).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Merits of the Claims

B.  Lumbar Spine Disability

The Veteran contends that he suffers from a lumbar spine disability as a result of the heavy lifting and physical work he performed during service.

A September 1994 private orthopedic evaluation reflected the Veteran's reports of chronic lower back pain "for many years."  He reported being injured in the mid-1980s when an overhead door fell and hit him on the back near his shoulders and that he has had chronic low back pain since that time.  Following a physical examination, an assessment of chronic lower back pain was made.

In a January 1995 VA Form 21-526, the Veteran wrote that his lower back pain began in 1994.  He also indicated that he received no treatment for any sickness, disease or injury during service.

A February 1995 VA general medicine examination reflected the Veteran's reports of low back pain since a 1969 motor vehicle accident and that his symptoms had grown progressively worse since that time.  An accompanying lumbar X-ray revealed minimal degenerative disc disease at L4-5 and L5-S1.  An impression of a chronic lumbosacral strain with symptoms of intermittent right nerve root irritation but no neurological deficits was made following a physical examination.

In an August 2004 statement, the Veteran wrote that his back had bothered him since he was 20 or 21 years old and that he did not tell anyone of these symptoms for fear of not becoming employed.  

In a September 2004 statement, the Veteran wrote that he had injured his back in a 1968 or 1969 motor vehicle accident in which after another vehicle ran a stop sign and crashed into his vehicle.

The Veteran wrote in a November 2004 statement that he had injured his back during service but did not complain.  He detailed his in-service infirmary treatments but did not report any treatment for a back disability.

In a February 2005 statement, the Veteran wrote that his back was injured while loading and unloading equipment during service.  He also indicated that he had sought treatment at the infirmary for "all of these things."

During an October 2006 hearing, the Veteran testified that he injured his back during service moving heavy things during inventory.  He was told by his sergeant to the doctor for this back injury and was treated with medication.  After service, he began receiving treatment for his back in the 1960s.  The first time he recalled ever having back pain was during service.

In a November 2006 statement, the Veteran wrote that the incident in which the door struck his back did not cause his back disability as it was already in existence.

The Veteran reported in a January 2010 statement that he saw a private physician for his back condition in 1955 and that this physician had been elderly when he received this treatment.

An October 2010 VA examination reflected the Veteran's reports of injuring his back while performing repetitive motion and heavy lifting during service.  He reported being seen by a private physician within 30 days of service discharge, that he was seen periodically for back pain thereafter and that his back pain had worsened in the 1960s.  A specific in-service injury or other trauma or injury to the spine were denied.  Following a physical examination and a review of the Veteran's claims file, an impression of degenerative joint disease of the lumbosacral spine was made.  The examiner opined that that there was no evidence that this disability was related to or linked to the Veteran's period active service as there were no active duty records available and no records documenting problems or complaints related to any disability until 1978, more than 23 years after service.  The examiner further noted that chronic low back pain was also not documented until 1994.

A December 2012 DBQ reflected the Veteran's reports of performing "a lot" of heavy work during service which either caused or contributed to his back pain.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of a lumbar strain was made.  The examiner opined that this disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner further opined that while the Veteran reported a back strain during service and even some work on heavy equipment, this history was more consistent with an acute limited condition rather than with a chronic condition.  In addition, the examiner noted that there was no report of one specific trauma that would have been likely to cause a long term condition.

The Veteran has a current disability as he has been diagnosed with lumbosacral degenerative joint disease and a lumbar strain.  The Board finds the December 2012 VA examination report to be highly probative evidence as to whether the Veteran's lumbar disability was related to his service.  As noted, this opinion was based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.  This opinion was also supported by a rationale.  In addition, the Board notes that while the August 2010 VA examiner also declined to find a nexus between the Veteran's lumbar disability and his service, this opinion was based, at least in part, on the absence of the Veteran's active duty service records.  As previously indicated, this opinion was based upon an inaccurate factual premise and is afforded little, if any, probative weight.  See Reonal, supra.  Moreover, there are no contrary medical opinions of record.

The Veteran was discharged from service in 1955 and the clinical evidence of record does not document complaints of lumbar symptoms until nearly 40 years later.  This intervening lapse of so many years between his separation from service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson, supra. 

The Veteran has, on occasion, alleged a continuity of symptomology with regard to his lumbar spine disability.  However, he indicated in a January 1995 VA Form 21-526 that his lower back pain began 1994 and that he received no treatment for any sickness, disease or injury during service.  He reported experiencing low back pain since a 1969 motor vehicle accident in a February 1995 VA examination and that he injured his back in a 1968 or 1969 motor vehicle accident in a September 2004 statement.  A September 1994 private orthopedic evaluation reflected his reports that his lower back pain began after being struck with an overhead door in the mid-1980s; these statements were made during the course of treatment, many years prior to the filing of the instant claim, and are highly probative.  See Cartwright, supra.  In light of these statements and the clinical evidence, the Veteran's statements regarding an in-service lumbar spine injury as well as his statements regarding a continuity of symptomology related to his lumbar spine disability are deemed to not be credible.

While the Board finds the Veteran competent to report that he has experienced lumbar spine pain since his service, he is not competent to comment on medical matters such as etiology.  See Espiritu, supra.  Further, the Veteran's etiological theory has not been supported by a medical professional and only a negative medical opinion has been associated with the Veteran's claims file.  As such, the Veteran's lay statements are afforded limited probative value and the Veteran's claim fails on this basis.  See Shedden, supra. 

Arthritis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The record is negative for any clinical evidence documenting arthritis until 1995, and service connection is not warranted under this theory of entitlement.

Although the Veteran has established that he currently suffers from a lumbar spine disability, the evidence of record does not establish that this condition is the result of a disease or injury in active duty service.  In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit sought on appeal is accordingly denied.

C.  Bilateral Leg and Left Knee Disabilities

A July 1981 VA treatment note reflected the Veteran's reports that he had injured his left knee after tripping and falling out of a truck at work and that he would be receiving treatment for this injury from a private physician.

A January 1988 private treatment note indicated that the Veteran had injured his right knee shoveling snow.

In a September 2004 statement, the Veteran wrote that he had injured his knee in a 1968 or 1969 motor vehicle accident but did not specify which knee was affected.

In an August 2010 VA examination, an impression of bilateral knee degenerative joint disease was made following a review of the Veteran's claims file and a physical examination.  The examiner noted that the Veteran's claimed bilateral leg disorder was consistent with his reported bilateral knee and foot complaints.  In addition, the examiner opined that that there was no evidence that this knee disability was related to or linked to the Veteran's period active service as there were no active duty records available and no records documenting problems or complaints related to any disability until 1978, more than 23 years after service.

A February 2012 DBQ reflected the Veteran's reports that his left knee had not been giving him "that much trouble."  Following a physical examination and a review of the Veteran's claims file, a diagnosis of a knee strain was made.  The examiner opined that it was less likely than not that the Veteran's left knee disability was related to service as there was no history of acute injury in service.

The Board notes that service connection requires evidence that establishes that a Veteran currently has the disability for which service connection is sought.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress specifically limits service connection for disease or injury to cases where such incidents have resulted in a disability.  In this instance, the more competent and probative clinical evidence reflects that the Veteran does not have a bilateral leg disability other than a knee disability.  The Board thus determines that service connection for a bilateral leg disability is not in order.  This conclusion is based on clinical findings demonstrating that there is no current disability for which service connection is warranted.  Therefore, service connection for bilateral leg disability other than a knee disability must be denied. 

With regard to the Veteran's claimed left knee disability, the Veteran has been diagnosed with a knee strain and degenerative joint disease.  The Board finds the December 2012 VA examination report to be highly probative evidence as to whether the Veteran's left knee disability was related to his service.  As noted, this opinion was based on a review of the record, consideration of the Veteran's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies.  This opinion was also supported by a rationale.  In addition, and as previously discussed, the Board finds that the August 2010 VA opinion lacks probative weight as it was based, at least in part, on the absence of Veteran's active duty service records, which were missing through no fault of the Veteran.  See, e.g., Reonal, supra.  Moreover, there are no contrary medical opinions of record.

The Veteran was discharged from service in 1955 and the clinical evidence of record does not document complaints of left knee symptoms nearly 25 years later.  This intervening lapse of so many years between his separation from service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson, supra.

The Veteran appears to have alleged a continuity of symptomology with regard to his left knee disability.  However, a July 1981 VA treatment note indicated that he had injured his left knee after tripping and falling out of a truck at work; these statements were made during the course of treatment, many years prior to the filing of the instant claim, and are highly probative.  See Cartwright, supra.  In light of these statements and the clinical evidence, the Veteran's statements regarding an in-service left knee injury as well as his statements regarding a continuity of symptomology related to his left knee disability are deemed to not be credible.

While the Board finds the Veteran competent to report that he has experienced left knee pain since his service, he is not competent to comment on medical matters such as etiology.  See Espiritu, supra.  Further, the Veteran's etiological theory has not been supported by a medical professional and only a negative medical opinion has been associated with the Veteran's claims file.  As such, the Veteran's lay statements are afforded limited probative value and the Veteran's claim fails on this basis.  See Shedden, supra. 

Arthritis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The record is negative for any clinical evidence documenting arthritis until 2010.

Although the Veteran has established that he currently suffers from a left knee disability, the evidence of record does not establish that this condition is the result of a disease or injury in active duty service.  In addition, service connection for a bilateral leg disability other than a knee disability must be denied on the basis that there is no showing of current disability for VA purposes.  In the absence of a current disability, there can be no valid claim.  See Brammer, supra.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a bilateral leg disability other than a knee disability is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim for service connection for a bilateral shoulder disability can be properly adjudicated.

The Veteran has alleged that his current bilateral shoulder disability was caused by lifting crates of spare parts and banding boxes during service.  Post-service treatment records document a variety of shoulder disability, including a bilateral subacromial spur, degenerative joint disease and bilateral rotator cuff pathology.  A December 2012 DBQ examiner opined that the Veteran's diagnosed bilateral rotator cuff was less likely than not incurred in or caused by his claimed in-service injury; the examiner did not address the Veteran's degenerative joint disease and/or subacromial spur.  The Board notes that an August 2010 VA examiner declined to find a nexus between the Veteran's degenerative joint disease of the bilateral shoulders and his service but based this opinion, at least in part, on the absence of the Veteran's active duty service records.  However, these records were fire-related and missing through no fault of the Veteran.  In the absence of a probative etiological opinion for the diagnosed degenerative joint disease and/or subacromial spur, this opinion is unlikely to survive judicial scrutiny.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should obtain an addendum to the December 2012 examination, if possible, or afford the Veteran an orthopedic examination to determine the nature and etiology of his bilateral shoulder disability.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral shoulder disability, including degenerative joint disease and/or subacromial spur, had its onset during the Veteran's period of active duty service from July 1953 to June 1955; or, was any such disability caused by any incident or event that occurred during his period of service?  The examiner should comment on the Veteran's contention that his current shoulder disability was the result of lifting crates of spare parts and banding boxes during service.

In answering each of the questions posed above, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is asked to explain the medical basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

2.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


